Name: 93/253/ECSC: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 10 May 1993 Repealing Decision 92/586/ECSC on certain measures applicable with regard to Romania concerning trade in certain steel products covered by the ECSC Treaty
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  Europe;  international trade;  tariff policy
 Date Published: 1993-05-13

 Avis juridique important|41993D025393/253/ECSC: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 10 May 1993 Repealing Decision 92/586/ECSC on certain measures applicable with regard to Romania concerning trade in certain steel products covered by the ECSC Treaty Official Journal L 117 , 13/05/1993 P. 0021 - 0021DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 10 May 1993 Repealing Decision 92/586/ECSC on certain measures applicable with regard to Romania concerning trade in certain steel products covered by the ECSC Treaty(93/253/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Since Protocol 2 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part (1), is applicable as from 1 May 1993, Decision 92/586/ECSC of the representatives of the Governments of the Member States of the ECSC, meeting within the Council, of 28 December 1992 on certain measures applicable with regard to Romania concerning trade in certain steel products covered by the ECSC Treaty (2), is hereby repealed. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1993. Done at Brussels, 10 May 1993. The President N. HELVEG PETERSEN (1) OJ No L 81, 2. 4. 1993, p. 51. (2) OJ No L 396, 31. 12. 1992, p. 51.